Citation Nr: 9917691	
Decision Date: 06/25/99    Archive Date: 07/07/99

DOCKET NO.  93-27 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased rating for degenerative disc 
disease of the lumbar spine, currently rated as 60 percent 
disabling.

2.  Entitlement to an increased rating for residuals of 
injury to the right femur, with limitation of motion and 
degenerative changes of the right hip, currently rated as 20 
percent disabling.

3.  Entitlement to an increased rating for degenerative joint 
disease of the right knee, currently rated as 20 percent 
disabling.

4.  Entitlement to an increased rating for degenerative joint 
disease of the left knee, currently rated as 10 percent 
disabling.

5.  Entitlement to a total rating based on individual 
unemployability due to service connected disability.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C.A. Skow, Associate Counsel


REMAND

The appellant served on active duty from November 1945 to 
August 1947.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from various rating decision dated since 
September 1992 of the Montgomery, Alabama, Department of 
Veterans Affairs Regional Office (VARO).

Since this case was previously before the Board, the 
appellant has perfected an appeal to several additional 
issues and requested a videoconference hearing before the 
Board.  A videoconference hearing has not been scheduled and, 
therefore, remand is again necessary to ensure the VA's full 
compliance with due process requirements.  The appellant has 
also requested a VARO personal hearing on the sole issue of a 
total rating based on individual unemployability.  This 
should be scheduled. 

This case is REMANDED to VARO for the following action:

1.  VARO should schedule the appellant 
for a videoconference hearing before a 
member of the Board.

2.  VARO should schedule the appellant 
for a hearing before a VARO Hearing 
Officer on the issue of a total rating 
based on individual unemployability.

This claim must be afforded expeditious treatment by VARO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the VAROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.



		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



